Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 10/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,759,036 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Baker on 11/09/2021.

The application has been amended as follows: 
20. (Currently amended) The method of claim 18, wherein the analytical cleavage site comprises an A base and cleavage is by hybridization of an oligonucleotide to the processed probe so that an A:G mismatch is formed at the analytical cleavage site and the mixture is treated with a 

23. (Currently amended) The method of claim 21, wherein the analytical cleavage site comprises an A base and cleavage is by hybridization of an oligonucleotide to the processed probe so that an A:G mismatch is formed at the analytical cleavage site and the mixture is treated with a glycosidase and an AP endonuclease[[s]] to cleave the processed probe at the analytical cleavage site.

29. (Currently amended) The method of claim 43, wherein the first preparative primer is labelled with a label selected from the group consisting of biotin, digoxigenin, and fluorescein.

32. (Currently amended) The method of claim 28, wherein the analytical cleavage site comprises an A base and cleavage is by hybridization of an oligonucleotide to the processed probe so that an A:G mismatch is formed at the analytical cleavage site and the mixture is treated with a Reply to Office Action of July 30, 2021glycosidase and an AP endonuclease[[s]] to cleave the processed probe at the analytical cleavage site.

44. (Currently amended) The method of claim 43, wherein said recovering comprises binding the labelled first preparative primer to a binding pair partner on a solid support to separate the labelled common priming region from the processed probes.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or fairly suggest the methods comprising obtaining the claimed precursor probes, wherein the precursor probe or probe template comprises a particular order. The closest prior art is Willis et al. (US 2007/0178479 A1), but Willis does not teach precursor probe comprising from 5' to 3' a first primer complementarity region, a nicking site, a first homology region, a first universal priming site, an analytical cleavage site, a second universal priming site, a second homology region, a second nicking site, and a second primer complementarity region; hybridizing a first affinity labelled primer to the second primer complementarity region and extending the first primer to make a first extension product and cleaving the first and second nicking sites using nicking enzymes. Willis also does not teach that the first precursor probes have a 5' end a first common preparative priming site, a first target homology region, a first analytical common priming site, an analytical cleavage site, a second analytical common priming site, and a first tag region and the second precursor probes have from the 5' end a second preparative common priming site, a second target homology region, and a second tag region. Willis also does not teach a precursor probe template in the following order (i) a first preparative priming region comprising a first preparative cleavage site, (ii) a first target homology region, (iii) a first common analytical priming region, (iii) an analytical cleavage site, (iv) a second common priming region, (v) a tag region, (vi) a second target homology region, and (vii) a second preparative priming region comprising a second preparative cleavage site wherein the first preparative cleavage site is configured to be a target of a single strand nuclease and the second preparative cleavage site is configured to be target of a double strand nuclease, or wherein the first preparative cleavage site is configured to be a target of a double strand nuclease and the second preparative cleavage site is configured to be target of a single strand nuclease first preparative cleavage site.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 18-23, 28-32 and 38-44 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634